Opinión disidente separada
del Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 8 de mayo de 1981
Me preocupa sobremanera que el Tribunal haya for-zado la interpretación del texto de la Ley Electoral —Art. 5.006— sobre lo que constituye una “elección especial”, para concluir que puede obviarse dicha elección si el partido político al que pertenecía el representante de distrito que produjo la vacante presenta una “candidatura” limitada a un solo candidato. Ello a pesar de que el citado Art. 5.006 dispone específicamente que en los casos en que ocurriera una vacante antes de los quince meses prece-dentes a la fecha de la próxima elección general, el Gobernador convocará para la celebración de una elección especial en el distrito afectado por la vacante surgida. Solamente en el caso de vacantes ocurridas dentro de los quince meses precedentes a una elección general, la Ley autoriza al partido político al que perteneciera dicho representante de distrito a seleccionar una persona para cubrirla en la misma forma en que fue seleccionado su antecesor. Luego, me resisto a creer que un partido pueda hacer indirectamente lo que la Ley no autoriza directa-mente.
*31Para llegar a la conclusión de que la “elección especial” puede obviarse, el Tribunal parte de la premisa, que considero errónea, de que la Sec. 5.006 establece dos alternativas: la primera, denominada por el Tribunal como de prioridad, que consiste en seleccionar un solo candidato; y la segunda, que consiste en la elección especial. Además de que dicha Sec. 5.006 no puede interpretarse como que ofrece ninguna prioridad, el Tribunal confunde los conceptos de “candidatura” y “candi-dato” que están claramente definidos en la Ley —Art. 1.003(5), (7)— y los considera como equivalentes. La opinión disidente del compañero Juez Negrón García deja palmariamente explicada la diferencia entre ambos tér-minos.
La falla de la interpretación que hace el Tribunal para obviar la celebración de la elección especial queda aún más en descubierto si analizamos los términos que esta-blece el Art. 5.006 para realizar la elección especial. La se-cuencia de los términos revela el propósito de la obligatorie-dad de dicha elección. Primero, provee que el Gobernador convocará a la elección dentro de los treinta días siguientes a la vacante. Segundo, que el partido del legislador tiene sesenta días para presentar una candidatura. Tercero, que la elección deberá llevarse a cabo no más tarde de los noventa días siguientes a la convocatoria. Es fácil concluir de la letra de la Ley que el Gobernador debe convocar, que el partido tiene un término adicional para presentar la candidatura, y que la elección deberá llevarse a cabo. En vista de los términos absolutos en que se expresó el legislador, no era necesario disponer sobre el procedi-miento a seguir de no celebrarse la elección. No puede, pues, inferirse que pueda prescindirse de dicha elección. Es claramente obligatoria.
Me preocupa aún más el pronunciamiento del Tribunal, que ordena por fiat judicial, como primera prioridad, la presentación por el Partido Popular Democrático de un *32solo candidato, lo que obviaría la elección especial, puesto que ni siquiera dicho partido solicitó esa alternativa al incoar su sentencia declaratoria, en la que aceptó la celebración de la elección especial y suplicó que “en su consecuencia determine que en la elección especial que se celebre . . . sólo podrán participar candidatos y electores afiliados al Partido Popular Democrático . . . (Bastardi-llas nuestras.) Es evidente que dicho partido no cuestiona la obligatoriedad de la elección especial ni la participación exlusiva de candidatos afiliados al partido. La posibilidad de presentar un solo candidato no fue ni siquiera men-cionada en la solicitud de sentencia declaratoria, a mi entender, por no surgir de la ley tal posibilidad bajo ninguna interpretación posible.
No puedo concebir cómo el Tribunal, que constituye el último reducto para salvaguardar los derechos ciudadanos, pueda negar, bajo la interpretación que hoy hace respecto a la eliminación de la elección especial, el derecho que la Ley concede a “todos los electores de la demarcación geográfica” correspondiente al distrito representativo en cuestión para participar en la elección especial dispuesta por el Art. 5.006. Ley Electoral, Art. 5.007. Tal derecho, una vez concedido, no puede ser negado sin que se infrinja el postulado constitucional que garantiza la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y que protege contra toda coacción en el ejercicio de la prerrogativa electoral. Constitución del Estado Libre Asociado, Art. II, Sec. 2. El pronuncia-miento del Tribunal al efecto de que el partido al que pertenecía el incumbente del escaño vacado antes de los quince meses anteriores a la próxima elección general, puede impedir, mediante la presentación de un solo candidato, que se celebre la elección especial y así evitar que todos los electores de la demarcación geográfica participen en la elección del nuevo incumbente, equivale a interpretar que la Asamblea Legislativa delegó en dicho *33partido la facultad de negar a los electores mencionados el derecho a la franquicia electoral, que expresamente les concedió la propia Ley Electoral. Art. 5.007.
Por las razones expuestas, disiento enérgicamente de la forzada interpretación que el Tribunal hace del Art. 5.006, en el que lee una intención legislativa de la cual no dejó rastro la Asamblea Legislativa.
-O—